MEMORANDUM **
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in determining that petitioner’s conviction under California Penal Code section 12031(a) for carrying a loaded firearm in public constituted a firearm offense as described by INA § 237(a)(2)(C), 8 USC § 1227(a)(2)(C), which rendered him ineligible for cancellation of removal under INA § 240A(b)(1)(C), 8 USC § 1229b(b)(1)(C). Cf Valerio-Ochoa v. INS, 241 F.3d 1092, 1095 (9th Cir.2001) (“[fjrom a plain reading of the statute, it is clear that Congress intended to embrace the entire panoply of firearm offenses” under INA section 237(a)(2)(C)).
Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.